     DAYLE ELIESON
 1

 2   United States Attorney
     DAVID L. JAFFE
 3   Chief
     Organized Crime and Gang Section
 4   U.S. Department of Justice
     DAVID N. KARPEL
 5   Trial Attorney
 6
     Organized Crime and Gang Section
     U.S. Department of Justice
 7   DANIEL R. SCHIESS
     Nevada Bar No. 5483
 8   CRISTINA D. SILVA
     Nevada Bar No. 13760
 9   CHRISTOPHER F. BURTON
     Nevada Bar No. 12940
10
     Assistant United States Attorneys
11   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
12   PHONE: (702) 388-6336
     FAX: (702) 388-5087
13   david.karpel@usdoj.gov
     dan.schiess@usdoj.gov
     cristina.silva@usdoj.gov
14

15   christoper.burton4@usdoj.gov
     Representing the United States of America
16

17                       UNITED STATES DISTRICT COURT
                              DISTRICT OF NEVADA
18                                   -oOo-

19   UNITED STATES OF AMERICA,                   2:16-cr-00265-GMN-CWH

20                        Plaintiff,             GOVERNMENT’S MOTION TO
                                                 DISMISS CRIMINAL
21              vs.                              INDICTMENT PURSUANT TO
                                                 FEDERAL RULE OF
22   STEVEN CARR,                                CRIMINAL PROCEDURE 48(A)
23                       Defendant.
24




                                             1
 1         The United States of America, by and through the undersigned attorneys,
 2
     respectfully seeks leave of court pursuant to Federal Rule of Criminal Procedure 48(a)
 3
     to dismiss the above-captioned case against defendant STEVEN CARR.
 4
           On September 21, 2018, a Report and Recommendation (“R&R”) (ECF No. 1163)
 5
     was issued granting Defendant’s motion to dismiss (ECF No. 632). As discussed in the
 6
     R&R, Magistrate Judge Hoffman determined that Carr’s plea agreement from his 2013
 7
     case was unclear and ambiguous due, in part, to the decisions rendered in Johnson v.
 8
     United States, 135 S.Ct. 2551 (2015), and Dimaya v. Lynch, 803 F.3d. 1110 (9th Cir.
 9
     2015). See generally ECF No. 1163 at 7-8. Consequently, because the Court determind
10
     Carr’s 2013 plea agreement was ambiguous, it construed the ambiguity against the
11
     Government, and recommended thatCarr’s motion to dismiss be granted. Id. at 8.
12
           The Government has considered the R&R and has decided that, given the specific
13
     circumstances of Carr’s case and the interests of justice, it will not object to the R&R at
14

15   this time. As a result, the United States respectfully requests that the above-captioned

16   case against defendant STEVEN CARR be dismissed without prejudice, and the case

17   against him be closed.

18         DATED: October 5, 2018.
                                             Respectfully submitted,
19
                                             DAYLE ELIESON
20                                           United States Attorney

21                                                 //s//
                                             CRISTINA D. SILVA
22                                           DANIEL R. SCHIESS
                                             CHRISTOPHER BURTON
23                                           Assistant United States Attorneys
24                                                  //s//
                                             DAVID KARPEL
                                             Trial Attorney

                                                 2
 1
                                CERTIFICATE OF SERVICE
 2
           I certify that I am an employee of the United States Attorney’s Office. A
 3
     copy of the foregoing was served upon counsel of record via Electronic Case
 4
     Filing (ECF).
 5

 6
           DATED this 5th day of October, 2018.
 7

 8                                            //s// Cristina D. Silva
                                             ______________________________
 9                                            CRISTINA D. SILVA
                                              Assistant United States Attorney
10

11
            IT IS SO ORDERED.
12
                        5 day of October, 2018.
            DATED this ___
13

14

15          ________________________________
            Gloria M. Navarro, Chief Judge
16          United States District Court

17

18

19

20

21

22

23

24




                                                  3
